EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Prospectus Supplement of CWALT, Inc., Alternative Loan Trust, Series 2007-OA10, comprising part of the Registration Statement (No. 333-140962) of CWALT, Inc. on Form S-3, of our report dated February 26, 2007 relating to the consolidated financial statements of Assured Guaranty Corp.as of December 31, 2006 and 2005, and for each of the three years in the period ended December 31, 2006, which appears as Exhibit 99.1 in Assured Guaranty Ltd’s Annual Report on Form 10-K/A for the year ended December 31, 2006.We also consent to the reference to our firm under the caption “Experts” in such Prospectus Supplement. /s/ Pricewaterhouse Coopers LLP PricewaterhouseCoopers LLP New York, New York July 27, 2007
